                                                                                                                                                     . II
'·,I.

    AO 245B (Rev. 02/08/20I 9}Judgment in a Criminal Petty Case (Modified)                                                             Page I of 1



                                        UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                            JUDGMENT IN A CRIMINAL CASE
                                      v.                                       (For Offenses Committed On or After November 1, 1987)


                           Valentin Nieves-Vasquez                             Case Number: 3:20-mj-20445

                                                                               Michael David Stein
                                                                               Defendant's Afforne"


    REGISTRATION NO. 9467 8298                                                                               FILED
    THE DEFENDANT:
                                                                                                             FEB 2 7 2020
     lZI pleaded guilty to count(s) 1 of Complaint
        •     was found guilty to count( s)                                                  Cl EAK U.S. DISTRICT COURT
                                                                                               ·   '          uF CALIFORNIA
              after a plea of not guilty.                                                                             DE "
                                                                                         BY                                               .


              According! y, the defendantis ad"ud
                                              J ged guilty of such count (s), which involve the followin g offenses    ( ):
    Title & Section                   Nature of Offense                                                         Count Number(s)
    8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                1
        D The defendant has been found not guilty on count( s)
                                         -------------------
    . D Count(s)                             dismissed on the motion of the United States.
                          ------------------
                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                   C:i TIME SERVED                           D --------~days

        lZI   Assessment: $IO WAIVED          lZI Fine: WAIVED
        lZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the   defendant's possession at the time of arrest upon their deportation or removal.
        D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


         IT IS ORDERED .that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Thursday, February 27, 2020
                                                                             Date of Imposition of Sentence
                      ,

    Received
                     r
                     \_

                   ~D-U-SM-----ci----
                                                                              ./1;&1~
                                                                             HONORABLE F. A GOSSETT III
                                                                             UNITED STATES MAGISTRATE JUDGE


    Clerk's Office Copy                                                                                                   3 :20-mj-20445
